Citation Nr: 1604444	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-20 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).   

2.  Entitlement to service connection for rheumatoid arthritis (RA).
 
3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for reflex sympathetic dystrophy (RSD), to include as secondary to left hand carpal tunnel syndrome.  

5.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).   

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  
 


REPRESENTATION

Appellant represented by:  James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1984 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Wichita, Kansas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In a July 2015 letter, the Board notified the Veteran that her appeal had been formally placed on the Board's docket and that she had 90 days from the date of the letter or until the Board issued a decision (whichever came first) to submit additional argument or evidence.  

In subsequent July 2015 correspondence, the Veteran's attorney requested that the Board wait a full 90 days before issuing a decision to allow for potential additional evidence submission.  

As this 90 day period has expired, the Board is issuing a decision.    

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran is not shown to have current right carpal tunnel syndrome or to have rheumatoid arthritis (RA).

2.  The Veteran's fibromyalgia did not become manifest in service and is not shown to be related to service.  

3.  The Veteran's left carpal tunnel syndrome and reflex sympathetic dystrophy (RSD) is reasonably shown to have first become manifest in service.  

4.  For the entire appeal period, the Veteran's service-connected PTSD has been characterized by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right carpal tunnel syndrome (CTS) and rheumatoid arthritis (RA) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).  

2.  The criteria for entitlement to service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).  

3.   The criteria for entitlement to service connection for left carpal tunnel syndrome and reflex sympathetic dystrophy (RSD) are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  
    
4.  The criteria for an initial evaluation of 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
A.  Right hand carpal tunnel syndrome (CTS) and rheumatoid arthritis (RA)

The Veteran was initially diagnosed with CTS in the left hand soon after service, in November 1992.  However, it is not shown that she currently has right hand carpal tunnel syndrome or that she has RA.   

In this regard, in an August 2013 medical opinion, a VA nurse practitioner indicated that the Veteran did have a history of RSD but noted by her current primary care provider but no diagnosis of CTS.  

Also, at an earlier January 2009 VA neurological examination, the VA neurologist did diagnose current left hand CTS and RSD but did not diagnose right hand CTS (the examiner did generally note a "history of CTS" but only referred to this history in respect to the left hand; thus, this notation does not provide a basis for finding the Veteran currently has right hand CTS).  Additionally, there is no other medical evidence of record showing that the Veteran has current, chronic right hand CTS.  

Similarly, there is no medical evidence of record showing a current diagnosis of RA.  Although the Veteran may believe that she has right CTS and RA, as a layperson, with no specific demonstrated medical expertise, such a belief may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Consequently, the weight of the evidence is against a finding that the Veteran has current, chronic right hand CTS and against a finding that she has current RA.  

In the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, under the controlling law, service connection for right hand CTS and for RA must be denied.  38 C.F.R. § 3.303; Alemany, 9 Vet. App. 518 (1996). 

B.  Fibromyalgia

The Veteran's service treatment records do not show any findings of fibromyalgia.  Post-service VA treatment records first show a diagnosis of fibromyalgia rendered at a December 2007 rheumatology consultation.  At the consultation, the Veteran reported that she had had pain from her RSD since 1992 but that she had experienced a different pain in the past six months where all of her joints were hurting.  There is no medical evidence of record tending to even suggest that the current fibromyalgia is in some way otherwise related to the Veteran's service or that it has been caused or aggravated by her RSD or left CTS.  

Additionally, neither the Veteran nor her representative has alleged that her current fibromyalgia is in any way related to her RSD or left CTS.  Although the Veteran may believe that the fibromyalgia is in some way related to her military service, as she is a layperson, and as continuity of fibromyalgia symptomatology since service is neither shown nor alleged, she is not competent to provide an opinion concerning such a medical nexus.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).    Accordingly, as fibromyalgia was not shown in service or for many years thereafter; and as this current disability is not shown to be related to service or to any service-connected disability, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.303; Alemany, 9 Vet. App. 518 (1996).  See also 38 C.F.R. § 3.310.  

C.  Reflex sympathetic dystrophy (RSD) and left carpal tunnel syndrome (CTS)

At the July 2009 VA examination, the examiner diagnosed the Veteran with left carpal tunnel syndrome with a marked reflex sympathetic dystrophy of the left arm mainly distal more than proximal to the entire left hand.  The Veteran reported that in 1986, she began to have pain in her left thumb, index finger radiating volar over the thumb web into the volar aspect of the distal forearm.  Soon thereafter, she had numbness, initially in the little finger.  Subsequently, the whole hand became numb and she also experienced a paresthesia tingling.  She was later assigned the diagnosis of RSD.  

After examination, the examiner noted that the Veteran had experienced repetitive stress during service as her duties had involved extensive use of a computer but had not experienced any trauma that would account for her RSD.  The examiner opined that the RSD was most likely secondary to the presence of her left hand carpal tunnel syndrome.  The examiner also indicated that it was likely that the Veteran's RSD had overshadowed her left carpal tunnel syndrome, especially because she had protected the affected nerves through practicing immobilization of the left hand.

The neurologist's opinion supports a finding that the Veteran's left hand carpal tunnel syndrome is related to service, as the examiner viewed the first manifestation of this disability as occurring in 1986, when the Veteran began to have the left hand pain.  Thus, resolving any reasonable doubt in favor of the Veteran, it provides a basis for awarding service connection for the currently diagnosed left carpal tunnel syndrome.  38 C.F.R. §§ 3.102, 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, the opinion provides a basis to award service connection for RSD as secondary to the left carpal tunnel syndrome.  38 C.F.R. § 3.310.  

The Board notes that the service treatment records do not actually show that the Veteran was suffering from her reported evolving left hand pain during active duty.  However, she is competent to report this symptomatology and it is the type of pathology that definitely could have gone unreported to medical personnel, particularly if it was mild in degree.  The Board also notes that in an August 2013 opinion, a VA nurse's practitioner's found that the Veteran's military service did not cause or contribute to any CTS or RSD.  However, because this opinion was based on the Veteran's left hand symptoms not beginning until after service, the Board attaches more probative weight to the VA neurologist's opinion.  Accordingly, service connection for left CTS and for RSD as secondary to CTS is warranted.   38 C.F.R. §§ 3.102, 3.303, 3.310; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Aleman, 9 Vet. App. 518 (1996).

II.  Rating in excess of 10% for PTSD

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Pursuant to the rating criteria for mental disorders, the Veteran's service-connected PTSD is rated at 10 percent disabling.

A 10 percent disability evaluation is assigned under the general rating formula for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent disability evaluation is assigned for occupational and social impairment with evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  
 
A 100 percent disability evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV; see also Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  Higher scores correspond to better functioning of the individual.  Id.   

A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   

A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In a June 2013 rating decision, the RO granted service connection for PTSD and assigned a noncompensable rating effective January 14, 2008.  In a subsequent March 2015 statement of the case, the rating was increased to 10 percent effective January 14, 2008.  

At an August 2012 VA psychiatric examination, the examiner diagnosed the Veteran with PTSD and found that the disorder resulted in reduced reliability and productivity due to PTSD signs and symptoms.  The examiner noted that the Veteran had not worked since 1992 secondary to PTSD and chronic pain.  A GAF score of 60 was assigned.  

Similarly, VA treatment records show treatment and evaluation of the Veteran for psychiatric disorder during the appeal period with a similar level of functioning found.  Accordingly, a 50 percent rating is warranted for this service-connected psychiatric disability for the entire appeal period.  

A rating in excess of 50 percent is not warranted as the Veteran's psychiatric disability is not shown to result in deficiencies in most areas.  The evidence does indicate that the Veteran has deficiencies in work and mood.  However, mental status examinations have pretty consistently shown that both the Veteran's judgment and thinking is at least fair and often better than fair.  Notably, at the October 2012 VA psychiatric examination, her response to being posed with "the railroad track scenario" as a test of her judgment, she responded that she did not understand.  The Board cannot conclude from this that the Veteran's judgment was impaired; only that she did not understand what the examiner was asking of her.  Thus, given that her judgment and thinking has predominantly found to be fair or better, she is not shown to have deficiencies in these areas.  Also, while the Veteran has experienced difficulty with certain family relationships, these difficulties appear to be the result of mistreatment by those family members rather than deficiencies exhibited by the Veteran.  

Additionally, she is reasonably shown to have retained good relationships with a number of her family members.  Moreover, as the Veteran has not recently been enrolled in school, it is unknown whether she has a deficiency in this area.  Regardless, as her functioning is shown to be reasonably intact in the areas of judgment, thinking and family relations she is not shown to have deficiencies in most areas within the meaning of the criteria for assignment of a 70 percent rating.  

Regarding underlying symptomatology that can be compatible with the assignment of a higher 70 percent rating, the Board notes that the Veteran is not shown to have obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene (notably the Veteran has experienced some homelessness, which can affect access to hygiene facilities but her psychiatric disability is not shown to result in neglect of appearance and hygiene); or inability to establish and maintain effective relationships.  She has occasionally expressed some suicidal ideation but has not made any attempts and has emphasized that suicide is against her system of belief.  She has shown some difficulty adapting to stressful circumstance and she has at times experienced multiple daily panic attacks though it is not clear that these multiple attacks have actually risen to the level of "near continuous panic."  

Nevertheless, even if they have, as, the Veteran is not shown to exhibit deficiencies in most areas due to her psychiatric disability,  the Board finds that the limitation of functioning resulting from her underlying psychiatric symptomatology is best described as occupational and social impairment with reduced reliability and productivity.  The Board also notes that the GAF scores assigned during the appeal period have generally ranged from 50 to 60, generally indicative of moderate symptoms and compatible with assignment of a 50 percent rating.  Accordingly, a 50 percent rating but no higher schedular rating is warranted for the Veteran's PTSD throughout the appeal period.   38 C.F.R. § 4.130.

A rating in excess of 50 percent is not warranted as the Veteran's psychiatric disability is not shown to result in deficiencies in most areas.  The evidence does indicate that the Veteran has deficiencies in work and mood.  However, mental status examinations have pretty consistently shown that both the Veteran's judgment and thinking is generally good and never worse than fair.  Notably, at the October 2012 VA psychiatric examination, the Veteran responded to being posed with "the railroad track scenario" as a test of her judgment by indicating that she did not understand.  The Board cannot conclude from this that the Veteran's judgment was impaired; only that she did not understand what the examiner was asking of her.  Thus, given that her judgment and thinking has predominantly found to be good, she is not shown to have deficiencies in either of these areas.  

Also, while the Veteran has experienced difficulty with certain family relationships, based on a detailed review of the record these difficulties appear to be the result of mistreatment by certain family members rather than deficiencies exhibited by the Veteran.  Additionally, she is reasonably shown to have retained good relationships with a number of her family members.  Moreover, as the Veteran has not recently been enrolled in school, it is unknown whether she has a deficiency in this area.  Regardless, as her functioning is shown to be reasonably intact in the areas of judgment, thinking and family relations she is not shown to have deficiencies in most areas within the meaning of the criteria for assignment of a 70 percent rating.  

Regarding underlying symptomatology that can be compatible with the assignment of a higher 70 percent rating, the Veteran is not shown to have obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene (notably the Veteran has experienced homelessness, which can affect access to hygiene facilities but her psychiatric disability is not shown to result in neglect of appearance and hygiene); or inability to establish and maintain effective relationships.  She has occasionally expressed some mild suicidal ideation but has not made any attempts and has emphasized that suicide is against her system of belief.  She has shown some difficulty adapting to stressful circumstances and has at times experienced multiple daily panic attacks though it is not clear that these multiple attacks have actually risen to the level of "near continuous panic."  Nevertheless, even if they have, as, the Veteran is not shown to exhibit deficiencies in most areas, the limitation of functioning resulting from her underlying psychiatric symptomatology is best characterized as occupational and social impairment with reduced reliability and productivity.  The Board also notes that the GAF scores assigned during the appeal period have generally ranged from 50 to 60, generally indicating moderate symptoms and compatible with assignment of a 50 percent but no higher rating.  Accordingly, a 50 percent rating but no higher schedular rating is warranted for the Veteran's PTSD throughout the appeal period.  38 C.F.R. § 4.130. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's acquired psychiatric disability.  38 C.F.R. § 3.321.  In this case, the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, contained in the general rating formula for mental disorders, specifically provides for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence for the entire rating period on appeal, the Veteran's psychiatric disability has been manifested by anxiety, depression, panic attacks, irritability, anger, chronic sleep disturbance with insomnia, difficulty concentrating, guardedness, hypervigilance, exaggerated startle response, loss of interest in previously enjoyable activities, avoidance, isolative behavior, vague and fleeting suicidal ideation predominantly in the past with no intent or plan, numbing of emotions, loss of appetite, fatigue and the entire constellation of ADHD symptoms. (While ADHD has not been service-connected the existing evidence does not provide a basis for separating the ADHD symptoms from those stemming from PTSD so all psychiatric symptoms have been considered in the Board's rating assignment.  Mittleider v. West, 11 Vet. App. 181, 182 (1998)).  The level of occupational and social impairment resulting from these symptoms is explicitly part of the schedular rating criteria.  The assigned GAF scores are also incorporated as part of these criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

Moreover, all of the Veteran's psychiatric symptomatology is contemplated by the criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Accordingly, the rating criteria reasonably describe the Veteran's disability level and symptomatology; the assigned schedular evaluation is adequate; and no referral for extraschedular consideration is necessary.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice concerning the claims for service connection for CTS and RSD in a January 2008 letter and adequate notice concerning the claims for service connection for fibromyalgia and rheumatoid arthritis in an October 2008 letter.  Regarding the claim for increase for PTSD, as this is stems from the initial grant of service connection for this disability, no further notice was required.  See Dingess, 19 Vet. App. 473 (2006).     

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained the service treatment records, post-service VA treatment records and Social Security Administration (SSA) records.  There is no indication that there is any additional outstanding evidence pertinent to the claims decided herein.   

VA has also provided medical examinations in relation to the claims for service connection for CTS and RSD and in relation to the claim for increase for PTSD.  In regard to the claims for service connection for CTS and RSD, the Board finds that the existing examinations are adequate for purposes of determining etiology and current disability, when read in conjunction with the existing VA treatment records.  Similarly, in regard to the claim for increase for PTSD, the Board finds the August 2012 VA examination adequate when read in conjunction with contemporaneous VA treatment records.  The Board also notes that the Veteran's PTSD is neither shown nor alleged to have increased in severity subsequent to the August 2012 VA examination.  (Notably, the Veteran has been shown to have slightly lower GAF scores subsequent to August 2012 but as discussed above, overall, her underlying level of occupational and social impairment has not varied significantly during the appeal period).  Consequently, a newer VA examination to assess the severity of the PTSD is not necessary, and may provide evidence against this claim.

Additionally, VA has considered whether VA examinations are necessary in relation to the Veteran's claims for service connection for fibromyalgia and RA.  However, as the evidence does not establish an event, injury or disease in service potentially resulting in current fibromyalgia or RA and also does not meet even the low threshold of indicating that current fibromyalgia or any current RA may be associated with any established event, injury, or disease in service or with another service-connected disability, examinations in relations to these claims are not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In sum, the Board finds that the duties to notify and assist have been satisfied and that appellate review may proceed.  

ORDER

Service connection for right carpal tunnel syndrome is denied.  

Service connection for rheumatoid arthritis (RA) is denied.  

Service connection for fibromyalgia is denied.    

Service connection for left carpal tunnel syndrome is granted.

Service connection for reflex sympathetic dystrophy (RSD) is granted.  

A 50 percent but no higher rating for PTSD is granted subject to the regulations governing the payment of monetary awards.


REMAND

At the October 2012 VA psychiatric examination, the examiner commented that the Veteran had not worked since 1992 secondary to PTSD and chronic pain.  As the Veteran is now service-connected for both PTSD and for one disability manifested by chronic pain (i.e. RSD), this comment amounts to a claim for entitlement to a TDIU that has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Consequently, a remand is required to afford the Veteran further development in regard to this claim.

 Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain VA treatment records for the Veteran dated since February 2015.   

2.  Contact the Veteran and afford her the opportunity to identify names of any non-VA health care providers or submit any additional pertinent evidence in support of her claim for a TDIU.

If possible, the Veteran and her attorney should submit these records herself to expedite this case. 
 
3.  Schedule the Veteran for a VA psychiatric examination.  The examiner should be requested to review all pertinent records associated with the claims file.  The examiner should then comment on the functional impairment caused solely by the Veteran's service-connected PTSD. 

4.  Schedule the Veteran for a VA neurological examination.  The examiner should be requested to review all pertinent records associated with the claims file.  The examiner should then comment on the functional impairment caused solely by the Veteran's service-connected reflex sympathetic dystrophy/left carpal tunnel syndrome.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue of entitlement to a TDIU with consideration of all applicable laws and regulations.  

In particular, if the Veteran does not meet the schedular requirements for a TDIU, the AOJ must specifically consider and address whether referral for extraschedular consideration is warranted.  

If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


